


110 HR 3555 IH: To prohibit the implementation of policies to prohibit

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3555
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mr. Pallone (for
			 himself, Ms. Solis, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit the implementation of policies to prohibit
		  States from providing quality health coverage to children in need under the
		  State Children’s Health Insurance Program (SCHIP).
	
	
		1.Revocation of policies to
			 prohibit States from providing quality health coverage to children in need
			 under the State Children’s Health Insurance Program (SCHIP)
			(a)Nullification of
			 August 17, 2007, requirementsThe August 17, 2007, letter to State Health
			 Officials from the Director of the Center for Medicaid and State Operations in
			 the Centers for Medicare & Medicaid Services to such officials requiring
			 States that have established or that expand the income eligibility level for
			 children under the State Children's Health Insurance Program (SCHIP) above 250
			 percent of the Federal poverty level to comply with new requirements as a
			 condition of covering such children, is null and void and shall not be
			 applied.
			(b)Prohibition of
			 similar provisionsThe
			 Secretary of Health and Human Services shall not promulgate or implement any
			 requirement, rule, or provision that is similar to any requirement in the
			 August 17, 2007, letter described in subsection (a) and shall not apply any
			 such requirement or any similar requirement to any State plan amendment or
			 waiver expanding the income eligibility level for children in SCHIP.
			
